                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

    JUSTIN E. RIDDLE and ERIN M.
    RIDDLE,
                                                                8:18-CV-17
                       Plaintiffs,

    vs.                                              MEMORANDUM AND ORDER

    CHARTER WEST BANK, a Nebraska
    Corporation,

                       Defendant.


          This matter is before the Court on the parties' cross-motions for
summary judgment. Filing 94; filing 97. The Court finds that the plaintiffs'
remaining claim—tortious interference with a business relationship or
expectancy—fails because the plaintiffs failed to present evidence they were
damaged by the defendant's allegedly tortious conduct. Accordingly, the Court
will grant summary judgment for the defendant and dismiss the complaint.


                               FACTUAL BACKGROUND
          The defendant, Charter West Bank, is a Nebraska corporation that,
among other things, processes mortgage loan applications including Federal
Housing Authority (FHA) loans. Filing 99 at 1-2.1 The plaintiffs, Justin and


1   Pursuant to NECivR 56.1, a party moving for summary judgment must include in its brief
a statement of material facts about which the movant contends there is no dispute, and the
party opposing summary judgment must include in its brief a concise response to that
statement of facts, noting any disagreement. Properly referenced material facts in the
movant's statement are considered admitted unless controverted in the opposing party's
response. NECivR 56.1(b)(1).
Erin Riddle, submitted a Uniform Residential Loan Application (URLA) to
Charter West, intending to purchase a home. Filing 99 at 2.
         One of the questions on the URLA asked whether either of the Riddles
was obligated to pay child support. Filing 100-1 at 3. They said they weren't.
Filing 100-1 at 3. But, in fact, Justin was. Filing 100-3 at 2-3. Charter West
obtained records from the Nebraska Department of Health and Human
Services reflecting that Justin's child support was in arrears. Filing 100 at 3;
filing 100-4.2
         The events that follow aren't really disputed, although the sequence of
events is. On May 16, 2016, Justin asked Charter West for a copy of the
Riddles' file, and their FHA case number, to transfer the loan request. Filing
94-1; filing 100-8. And at some point, Charter West denied the Riddles' loan
application. Filing 100 at 3. Charter West claims that was on May 16. Filing
100 at 3. But the "Credit Denial Date" on Charter West's entry into FHA
Connection records, reflecting the denial, is "05/17/16." Filing 100-7.
         Charter West claims that the Riddles never "withdrew" their loan
application, so Charter West denied it. Filing 99 at 5. The Riddles' version of
events is that Charter West should have stopped processing their loan after
they indicated they wanted to transfer it, but proceeded to deny it instead. See
filing 107 at 3. But regardless, on May 19, Charter West was asked by Freedom
Lending to transfer the Riddles' FHA case number. Filing 100-10 at 2-3.
Charter West transferred the case and the Riddles' FHA appraisal, completing
the transfer by May 23 (which was two business days later). Filing 100-10 at
1-2; filing 100-11.


2   Although Justin was technically in arrears, it appears that he had an informal arrangement
with his ex-wife regarding child support, and he'd been living up to that arrangement—it just
wasn't always reflected in the official records. See filing 100-9; filing 107-1.


                                              -2-
      The Riddles eventually completed another URLA for Freedom Lending
and obtained financing. Filing 100-12; filing 100-14; filing 100-15. They
successfully purchased the home they'd been trying to buy. Filing 100-13.
      The Riddles sued Charter West, asserting six claims for relief: (1) breach
of fiduciary duty; (2) tortious interference with a business relationship; (3)
fraud; (4) violation of the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681
et seq.; (5) "willful noncompliance"; and (6) conspiracy. Filing 1-1. The Court
dismissed all of those claims except tortious interference with a business
relationship as to Charter West. Filing 21. It's that claim that's now the basis
for the parties' motions for summary judgment.


                           STANDARD OF REVIEW
      Summary judgment is proper if the movant shows that there is no
genuine dispute as to any material fact and that the movant is entitled to
judgment as a matter of law. See Fed. R. Civ. P. 56(a). The movant bears the
initial responsibility of informing the Court of the basis for the motion, and
must identify those portions of the record which the movant believes
demonstrate the absence of a genuine issue of material fact. Torgerson v. City
of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). If the movant does
so, the nonmovant must respond by submitting evidentiary materials that set
out specific facts showing that there is a genuine issue for trial. Id.
      On a motion for summary judgment, facts must be viewed in the light
most favorable to the nonmoving party only if there is a genuine dispute as to
those facts. Id. Credibility determinations, the weighing of the evidence, and
the drawing of legitimate inferences from the evidence are jury functions, not
those of a judge. Id. But the nonmovant must do more than simply show that
there is some metaphysical doubt as to the material facts. Id. In order to show
that disputed facts are material, the party opposing summary judgment must


                                       -3-
cite to the relevant substantive law in identifying facts that might affect the
outcome of the suit. Quinn v. St. Louis Cty., 653 F.3d 745, 751 (8th Cir. 2011).
The mere existence of a scintilla of evidence in support of the nonmovant's
position will be insufficient; there must be evidence on which the jury could
conceivably find for the nonmovant. Barber v. C1 Truck Driver Training, LLC,
656 F.3d 782, 791-92 (8th Cir. 2011). Where the record taken as a whole could
not lead a rational trier of fact to find for the nonmoving party, there is no
genuine issue for trial. Torgerson, 643 F.3d at 1042.


                                 DISCUSSION
      To succeed on a claim for tortious interference with a business
relationship or expectancy, a plaintiff must prove (1) the existence of a valid
business relationship or expectancy, (2) knowledge by the interferer of the
relationship or expectancy, (3) an unjustified intentional act of interference on
the part of the interferer, (4) proof that the interference caused the harm
sustained, and (5) damage to the party whose relationship or expectancy was
disrupted. Thompson v. Johnson, 910 N.W.2d 800, 806-07 (Neb. 2018); see W.
Plains, L.L.C. v. Retzlaff Grain Co. Inc., 870 F.3d 774, 782 (8th Cir. 2017). But
here, there's no evidence that the Riddles were damaged.
      Specifically, there's no evidence that "any wrongful act induced or caused
a breach or termination of the relationship" between the Riddles and their new
lender. See Pettit v. Paxton, 583 N.W.2d 604, 609 (Neb. 1998). As the Nebraska
Supreme Court has observed, "when the defendant's interference is directed
toward the third party, with whom the plaintiff has contracted, and the
interference did not cause the third party to breach the contract, it is difficult
to conceive how the plaintiff would prove causation." Id. at 610.
      For instance, in Pettit, the plaintiffs were purchasers of property who
sued other prospective buyers for allegedly interfering with the plaintiffs'


                                       -4-
purchase, by fomenting disagreement among the shareholders of the
corporation selling the property. Id. at 606-07. But the plaintiffs had, in the
end, successfully completed the purchase. Id. at 608. While the plaintiffs
claimed to have paid more for the property as a result of the defendants'
conduct, they had failed to prove that their alleged loss was caused by the
defendants. See id. at 610.
      The Riddles' claim fares no better. They claim that by making an
allegedly inaccurate entry into FHA Connection records, Charter West "made
it IMPOSSIBLE for [them] to proceed with their business relationship with
Freedom Lending until the incorrectly coded case number expired, and a new
one was issued." Filing 107 at 5. But the Riddles have identified no damages
resulting from the delay. Cf. Pettit, 583 N.W.2d at 610-11. And the Riddles'
argument on this point is worth quoting at length, precisely because of what it
doesn't say:


      [The Riddles] would also like to point out to the Court that if Mr.
      Riddle was not as persistent and sincere as he was, the previous
      homeowners of [the home the Riddles purchased] would not have
      agreed to the situation the way they did. It took several months
      and several attempts to convince the homeowners to rent the house
      to the [Riddles], and after two additional parties had attempted to
      purchase the property but ran into their own complications. It was
      also with a Guarantee from the [Riddles] that they would resolve
      it quickly. . . . It was only due to the same persistence and resolve
      that [Justin] has demonstrated with the legal process that the
      Riddles ultimately were successful in securing the property.




                                      -5-
Filing 107 at 6. Justin is to be commended for his persistence in the purchase
process; it is one of the primary reasons that the Riddles successfully complete
the purchase of their home. Nonetheless, missing from the Riddles' argument
above—and from the record—is any basis for concluding that the Riddles were
actually damaged.
      As they admit, they successfully consummated their relationship with
Freedom Lending. And even if there was some basis to claim consequential
damages based on delay, or the terms of their eventual agreement—which is
hard to square with Pettit—there would still be no evidence of pecuniary loss.
See Pettit, 583 N.W.2d at 610 (quoting Restatement (Second) of Torts § 766
(1979)); Omaha Min. Co. v. First Nat. Bank of Bellevue, 415 N.W.2d 111, 114
(Neb. 1987); see also Retzlaff Grain, 870 F.3d at 788-89; Recio v. Evers, 771
N.W.2d 121, 134 (Neb. 2009).
      Accordingly, the evidence fails the Riddles on an essential element of
their only remaining claim. So, the Court will obviously deny the Riddles'
motion for summary judgment, and will grant Charter West's motion for
summary judgment.


      IT IS ORDERED:


      1.    The Riddles' motion for summary judgment (filing 94) is
            denied.


      2.    Charter West's motion for summary judgment (filing 97) is
            granted.


      3.    The Riddles' complaint is dismissed.




                                      -6-
4.    A separate judgment will be entered.


Dated this 1st day of April, 2019.


                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -7-
